United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 09-1335
Issued: January 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 27, 2009 appellant, through counsel, filed a timely appeal of the July 22, 2008
and February 25, 2009 merit decisions of the Office of Workers’ Compensation Programs
denying his recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of a medical
condition commencing April 25, 2008 causally related to his employment-related injury.
FACTUAL HISTORY
This case has previously been before the Board.1 In a December 7, 2000 decision, the
Board set aside the Office’s September 10, 1999 decision which denied appellant’s request for
reconsideration of a September 8, 1998 decision granting him a schedule award for an eight
1

Docket No. 00-653 (issued December 7, 2000).

percent impairment of the right finger.2 The Office abused its discretion in denying appellant’s
request as he advanced a relevant legal argument not previously considered. On remand, the
Office issued a January 31, 2001 decision granting appellant a schedule award for a three percent
impairment of the right arm.
On May 1, 2008 appellant filed a claim (Form CA-2a) alleging that he sustained a
recurrence commencing April 25, 2008. He claimed that, following surgery on his right finger,
he experienced several flare-ups. Appellant’s finger became swollen for no apparent reason and
split. On April 25, 2008 a physician advised appellant that his finger was infected. On the next
day, a bone fragment emerged from his wound and he sought medical treatment. Appellant did
not stop work or lose any time following the claimed recurrence.
In an April 25, 2008 disability certificate Dr. Sadhana Bhandari, a Board-certified
internist, advised that appellant was evaluated on that date. Emergency room reports dated
April 26, 2008 from Dr. Stewart W. Wright, Board-certified in emergency medicine, and a nurse
whose signature is illegible listed appellant’s medication.
By letter dated June 6, 2008, the Office advised appellant of the factual and medical
evidence necessary to establish his recurrence claim.
In an unsigned April 26, 2008 hospital discharge note, Dr. Wright reviewed appellant’s
January 19, 1997 employment injury and medical, family and social background. Appellant
noted that, for some time prior to examination, he had been having intermittent discomfort and
swelling of his right ring fingertip where it was amputated. He did not recall any recent injury or
trauma. Appellant advised Dr. Wright that, while washing dishes, part of the skin broke open on
his finger. He picked out what he believed was a bone. Dr. Wright stated that, on examination,
it actually looked like a piece of fingernail. On physical examination, he reported essentially
normal findings with edema and a little bit of fluctuance almost consistent with felon in the
finger, mild tenderness at the proximal interphalangeal and distal interphalangeal joints of the
finger and a little break in the skin on the radial aspect where the fingernail was pulled out with
no active drainage or other appreciable foreign body. Dr. Wright advised that an x-ray of the
finger revealed no evidence of osteomyelitis or retained foreign body. He diagnosed right ring
finger infection.
By decision dated July 22, 2008, the Office denied appellant’s recurrence claim, finding
the evidence insufficient to establish that he sustained a medical condition commencing April 25,
2008 due to his accepted January 19, 1997 employment-related injury.
On July 25, 2008 appellant, through his attorney, requested a telephonic hearing before
an Office hearing representative.

2

The Office accepted that on January 19, 1997 appellant, then a 43-year-old custodian, sustained amputation of
his right ring fingertip when a desk jack slammed down on the finger. Following his January 19, 1997 employment
injury, he initially returned to limited-duty work and subsequently was released to full-duty work on
March 14, 1997.

2

In a February 25, 2009 decision, an Office hearing representative affirmed the July 22,
2008 decision. She found the medical evidence insufficient to establish that appellant sustained
a recurrence of a medical condition commencing April 25, 2008 due to his accepted
employment-related injury.
LEGAL PRECEDENT
A recurrence of medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a need for further medical treatment after release from treatment, nor is an
examination without treatment.3
For recurrences of medical conditions, the claimant has the burden of proof to establish
the relationship of the claimed recurrence to the injury.4 This burden includes the necessity of
furnishing medical evidence from a physician, who, on the basis of a complete and accurate
factual and medical history, concludes that the condition is causally related to the employment
injury and supports that conclusion with sound medical rationale. Where no such rationale is
present, the medical evidence is of diminished probative value. In order to establish that a
claimant’s alleged recurrence of the condition was caused by the accepted injury, medical
evidence of bridging symptoms between his present condition and the accepted injury must
support the physician’s conclusion of a causal relationship.5
ANALYSIS
The Office accepted appellant’s claim for amputation of his right ring fingertip which
occurred while in the performance of duty on January 19, 1997. Appellant was released to fullduty work on March 14, 1997. He filed a Form CA-2a alleging that as of April 25, 2008 he
sustained a recurrence of his condition, as he experienced swelling in his right finger. Appellant
sought medical treatment on that date. The Board finds, however, that appellant has failed to
submit sufficient medical evidence to establish the recurrence of a medical condition due to his
accepted injury.
Dr. Bhandari’s disability certificate noted that appellant was evaluated on April 25, 2008.
However, he did not diagnose a specific medical condition or address how the diagnosed
condition was causally related to the accepted January 19, 1997 employment injury. The Board
finds that Dr. Bhandari’s report is insufficient to establish appellant’s claim.
Dr. Wright’s April 26, 2008 report only listed appellant’s prescribed medication. This
evidence is insufficient to establish appellant’s claim. Dr. Wright did not provide a diagnosis of
a medical condition or address any causal relationship between the diagnosed condition and the
3

20 C.F.R. § 10.5(y); see Mary A. Ceglia, 55 ECAB 626 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (January 1995).

5

Mary A. Ceglia, supra note 3.

3

accepted employment injury. On April 26, 2008 he noted appellant’s complaint of intermittent
discomfort and swelling of his right ring fingertip where it had been amputated. Dr. Wright
stated that what appellant believed to be a bone coming out from his finger was actually a
fingernail. He reported essentially normal findings on physical and x-ray examination.
Dr. Wright opined that appellant sustained a right ring finger infection. However, he did not
provide an opinion addressing how the infection was causally related to the January 19, 1997
employment injury. The Board finds that this report is insufficient to establish appellant’s claim.
The April 26, 2008 report from the nurse is of no probative medical value in establishing
appellant’s claim. A nurse is not a “physician” as defined under the Federal Employees’
Compensation Act.6
Appellant has failed to submit rationalized medical evidence establishing a recurrence of
a medical condition commencing April 25, 2008 due to the employment-related amputation of
his right ring fingertip. He has not met his burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a recurrence of a
medical condition commencing April 25, 2008 causally related to his accepted employmentrelated injury.

6

See 5 U.S.C. § 8101(2); see also G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

4

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2009 and July 22, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 7, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

